United States Court of Appeals
                           For the Eighth Circuit
                       ___________________________

                               No. 20-3113
                       ___________________________

                                   Donald East,

                      lllllllllllllllllllllPlaintiff - Appellant,

                                          v.

                  Warden Robert Dooley; Warden Brent Fluke,

                           lllllllllllllllllllllDefendants,

                               PA Bradley Adams,

                      lllllllllllllllllllllDefendant - Appellee,

PA Karissa Zimmer; RN Dayna Klawitter; LPN Brittany Huber; CPL Ahrens; CPL
  Barta; CO Mastalir; Jane Does, 1 and 2 and 3; Other Unknown Persons, and
   Entities in their individual and official capacities; LPN Janelle Bastemeyer,

                          lllllllllllllllllllllDefendants.
                       ___________________________

                               No. 20-3144
                       ___________________________

                                    Donald East,

                      lllllllllllllllllllllPlaintiff - Appellant,

                                          v.
                   Warden Robert Dooley; Warden Brent Fluke,

                      lllllllllllllllllllllDefendants - Appellees,

                                PA Bradley Adams,

                             lllllllllllllllllllllDefendant,

PA Karissa Zimmer; RN Dayna Klawitter; LPN Brittany Huber; CPL Ahrens; CPL
  Barta; CO Mastalir; Jane Does, 1 and 2 and 3; Other Unknown Persons, and
   Entities in their individual and official capacities; LPN Janelle Bastemeyer,

                      lllllllllllllllllllllDefendants - Appellees.
                                       ____________

                    Appeals from United States District Court
                    for the District of South Dakota - Southern
                                   ____________

                             Submitted: April 28, 2021
                               Filed: May 10, 2021
                                  [Unpublished]
                                  ____________

Before COLLOTON, BENTON, and STRAS, Circuit Judges.
                          ____________

PER CURIAM.

      In these consolidated appeals following final judgment in an action under 42
U.S.C. § 1983, Donald East, an inmate at Mike Durfee State Prison, appeals the
judgment of the district court.1 The court granted one defendant’s motion to dismiss,


      1
        The Honorable Roberto A. Lange, Chief Judge, United States District Court
for the District of South Dakota.

                                          -2-
and granted summary judgment for the remaining defendants. Upon careful de novo
review, we affirm for the reasons stated by the district court. See 8th Cir. R. 47B.
                       ______________________________




                                        -3-